
	
		I
		110th CONGRESS
		1st Session
		S. 1839
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			December 17, 2007
			Referred to the Committee on Foreign
			 Affairs
		
		AN ACT
		To require periodic reports on claims
		  related to acts of terrorism against Americans perpetrated or supported by the
		  Government of Libya.
	
	
		1.Periodic reports on claims related to acts
			 of terrorism against Americans perpetrated or supported by the Government of
			 Libya
			(a)Reports required
				(1)In generalNot later than 60 days after the date of
			 enactment of this Act, and every 180 days thereafter until December 31, 2009,
			 or the Secretary of State makes the certification under subsection (b), the
			 Secretary of State shall submit to the appropriate congressional committees a
			 report on unresolved claims by nationals of the United States against the
			 Government of Libya for acts described in section 1605(a)(7) of title 28,
			 United States Code.
				(2)ContentEach report submitted under paragraph (1)
			 shall include—
					(A)information on the status of negotiations
			 between the Government of Libya and the United States claimants;
					(B)a description of the specific actions that
			 the United States Government is taking to encourage the Government of Libya to
			 resolve such claims; and
					(C)any other information that the Secretary of
			 State considers appropriate.
					(b)CertificationThe certification referred to in paragraph
			 (1) of subsection (a) is a certification submitted by the Secretary of State to
			 the appropriate congressional committees that all claims by nationals of the
			 United States described in such paragraph have been resolved.
			(c)DefinitionsIn this section:
				(1)The term appropriate congressional
			 committees means—
					(A)the Committee on Foreign Relations, the
			 Committee on Armed Services, and the Committee on Appropriations of the Senate;
			 and
					(B)the Committee on Foreign Affairs, the
			 Committee on Armed Services, and the Committee on Appropriations of the House
			 of Representatives.
					(2)The term national of the United
			 States has the meaning given the term in section 101(a)(22) of the
			 Immigration and Nationality Act (8 U.S.C.
			 1101(a)(22)).
				
	
		
			Passed the Senate
			 October 18, 2007.
			Nancy Erickson,
			Secretary
		
	
